DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-5 and 7-20; renumbered as claims 1-19 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: Applicant by incorporating the allowable subject matter, as indicated in the last office action, mailed 7/21/2021, into the independent claim 1, and similarly independent claims 19-20; renumbered as 18-19, place the application in condition for allowance. The prior art of the record fails to anticipate or fairly suggest the feature of; reconstructing an octree representing a geometry of points in a bounding box of the slice where a partition type and a partition direction are determined for a current node of the octree that is partitioned with a quadtree partition or a binary tree (BT) partition, wherein the reconstructing the octree includes; determining a value of a variable denoted by partitionSkip, specifying the partition type and the partition direction of the current node of the octree; as specifies in independent claims 1 and similarly 19-20 (renumbered as 18-19).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482